



Exhibit 10.6


THIRD AMENDED AND RESTATED TERMINAL SERVICES AGREEMENT


THIS THIRD AMENDED AND RESTATED TERMINAL SERVICES AGREEMENT (this “Agreement”)
is entered into as of March 1, 2017 by and between Marathon Petroleum Company
LP, a Delaware limited partnership with an address of 539 South Main Street,
Findlay, Ohio 45840 (“MPC”), and MPLX Terminals LLC, a Delaware limited
liability company with an address of 539 South Main Street, Findlay, Ohio
45840 (“Terminal Owner”).  Each of MPC and Terminal Owner shall be referred to
herein individually as a “Party” or collectively as the “Parties”.  


WHEREAS, on the Effective Date, MPC and its Affiliates, through a series of
distributions and contributions, contributed to Terminal Owner pursuant to the
terms and conditions of that certain Contribution, Conveyance and Assumption
Agreement by and among MPC, Terminal Owner and certain other parties signatory
thereto (the “Contribution Agreement”):100% of the outstanding membership
interests in Blanchard Terminal Company LLC, 35% of the outstanding membership
interests in Guilford County Terminal Company, LLC, 50% of the outstanding
membership interests in Johnston County Terminal, LLC, certain owned and leased
property, both real and personal, tangible and intangible, and the rights and
obligations associated therewith, each in connection with the business of owning
and operating terminals for the receipt, storage, blending, additization,
handling and redelivery of refined petroleum products (the “Terminal Assets”);


WHEREAS, concurrent with the contribution of the Terminal Assets to Terminal
Owner, MPC and Terminal Owner memorialized the terms and conditions of the
Parties’ commercial relationship related to the subject matter hereof in that
certain Terminal Services Agreement on April 1, 2016, as first amended and
restated on September 1, 2016 and second amended and restated on January 1, 2017
(the “Original TSA”); and


WHEREAS, pursuant to Section 14.7 of the Original TSA, MPC and Terminal Owner
now desire to amend and restate the terms and conditions contained in the
Original TSA.


NOW, THEREFORE, for and in consideration of the forgoing and mutual agreements
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, MPC and Terminal Owner hereby amend and restate
the Original TSA in its entirety as follows:


ARTICLE 1
DEFINITIONS
1.1    Definitions. Capitalized terms used herein shall have the definitions set
forth on Schedule 1.1.
1.2    Interpretation. In this Agreement, unless the context clearly indicates
otherwise: (a) words used in the singular include the plural, and words used in
the plural include the singular; references to any Person include such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement; (b) any reference to any gender includes the
other gender; (c) the words “include,” “includes” and “including” shall be


1



--------------------------------------------------------------------------------





deemed to be followed by the words “without limitation”; (d) any reference to
any Article, Section or Schedule means such Article or Section of, or such
Schedule to, this Agreement, as the case may be, and references in any Section
or definition to any clause means such clause of such Section or definition; (e)
the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof; (f) any reference to any
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time; (g) any
reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability; (h) relative to the determination of
any period of time, “from” means “from and including,” “to” means “to but
excluding” and “through” means “through and including”; (i) any references to
Services to be provided by Terminal Owner to, or directed by, MPC hereunder
shall be deemed to mean Services provided to or, as applicable, directed by “MPC
and its designated Affiliates and customers”; (j) any references to MPC’s
Products or the Products owned by MPC hereunder shall be deemed to mean the
Products owned by “MPC or its designated Affiliates or customers”; and (k) the
language of this Agreement shall be deemed to be the language the Parties have
chosen to express their mutual intent, and no rule of strict construction shall
be applied against either Party.
ARTICLE 2
TERM
2.1    Term. This Agreement shall commence on the Effective Date and continue
for an initial term ending on March 31, 2026 (the “Initial Term”). At MPC’s sole
option, MPC may elect to extend the term of this Agreement for one consecutive
5-year term (a “Renewal Term”) by providing written notice of its election to
Terminal Owner at least 365 days prior to the end of the Initial Term. The
Initial Term and any Renewal Term shall be collectively referred to as the
“Term”.
2.2    Removal of Products upon Termination.
(a)    Removal Process. MPC, at its own expense, shall make arrangements for the
removal of its Products from the Terminals and Terminal Owner shall remove and
redeliver MPC’s Products in accordance with MPC’s written instructions no later
than the effective date of the termination or expiration of this Agreement as to
any Terminal, provided that Terminal Owner may, in its sole discretion, agree in
writing to extend the time for such removal (the “Removal Deadline”). MPC shall
reimburse Terminal Owner for any expenses reasonably incurred by Terminal Owner
in removing MPC’s Products from any Terminal, including any expenses reasonably
incurred by Terminal Owner for cleaning, degassing or otherwise preparing the
tanks and the removal, processing, transportation or disposal of all waste
generated from the storage of MPC’s Products at such Terminal.
(b)    Failure to Remove. If by the Removal Deadline MPC’s Products have not
been removed from any Terminal, except to the extent any delay in removal is
caused by Terminal Owner, then in addition to any other rights Terminal Owner
may have under this Agreement:




2



--------------------------------------------------------------------------------





(i)    MPC shall remain obligated to perform all of the terms and conditions set
forth in this Agreement as to the affected Terminal; and
(ii)    Terminal Owner shall have the right to take possession of such Products
and sell them in public or private sales. In the event of such a sale, Terminal
Owner shall withhold from the proceeds therefrom all amounts owed to it
hereunder and all reasonable expenses of sale (including any expenses incurred
by Terminal Owner for cleaning, degassing or otherwise preparing the tanks, the
removal, processing, transportation or disposal of all waste generated from the
storage of MPC’s Products, and reasonable attorneys’ fees and any amounts
necessary to discharge any and all liens against the Products). The balance of
the proceeds, if any, shall be remitted to MPC.
ARTICLE 3
SERVICES
3.1    Facilities and Services.
(a)    Terminal Facilities and Services. Terminal Owner will perform or cause to
be performed terminal services for MPC, including the receipt, storage,
transshipment, blending, additization, handling and redelivery of Products, as
well as ethanol denaturing and other services as mutually agreed to by the
Parties, pursuant to the applicable terms and conditions of this Agreement (the
“Services”) at the facilities described on Schedule 3.1 (each listed facility
being a “Terminal” and collectively the “Terminals”). Except as expressly set
forth herein, Terminal Owner shall provide or cause to be provided the labor and
supervision necessary to perform all Services, and Terminal Owner shall provide
and maintain or cause to be provided or maintained the equipment necessary to
perform the Services. All such Services performed by Terminal Owner shall be
performed in a good and workmanlike manner consistent with good industry
practice and in compliance with all Laws.
(b)    Marine Facilities and Services. Under Terminal Owner’s supervision,
direction and control, Terminal Owner shall reserve for MPC, and permit MPC,
relative to all other potential customers of Terminal Owner, exclusive access to
the Terminals designated as marine docks on Schedule 3.1 (the “Marine Docks”).
Terminal Owner shall provide or cause to be provided the labor and supervision
necessary to perform all Services applicable to the Marine Docks, including
tankerman services, and Terminal Owner shall provide and maintain or cause to be
provided and maintained the equipment necessary to perform such Services. All
such Services shall be performed in a good and workmanlike manner consistent
with good industry practice and in compliance with all Laws. For the avoidance
of doubt, Terminal Owner shall at all times maintain possession and control of
the Marine Docks.
3.2    Receipt of Product by Terminal Owner. Delivery to Terminal Owner of
Products for terminalling hereunder will vary by Terminal and shall be via
pipeline, truck, rail, or marine vessel, as applicable.
3.3    Redelivery of Product by Terminal Owner. Redeliveries of MPC’s Products
hereunder will vary by Terminal and shall be via pipeline, truck, rail, or
marine vessel, as applicable. MPC shall direct Terminal Owner’s redelivery of
MPC’s Products from the Terminals.


3



--------------------------------------------------------------------------------





Terminal Owner shall segregate Products as directed by MPC and limit or cease
delivery of Products to MPC’s customers as may be directed by MPC from time to
time; provided that any terminal modifications, improvements or other projects
required to segregate Products as directed by MPC shall be subject to Section
5.5.
3.4    Measurements.
(a)    Receipts from and Redeliveries into Pipelines. Measurement of quantities
of Product delivered from or into pipelines shall be by the applicable
pipeline’s meters. If a meter is not present at the applicable Terminal,
measurement of quantities of Product delivered from or into pipelines shall be
by tank gauges.
(b)    Receipts from and Redeliveries into Transport Trucks. Measurement of
quantities of Product received from transport truck shall be determined by the
applicable bill of lading. Measurement of quantities of Product delivered into
transport trucks shall be by Terminal Owner’s loading rack meters.
(c)    Receipts from and Redeliveries into Rail. Measurement of quantities of
Product received from rail shall be determined by PTD. Measurement of quantities
of Product delivered into rail shall be determined by Terminal Owner’s loading
rack meters. If a meter is not present at the applicable Terminal, measurement
of quantities of Product delivered into rail shall be by tank gauges.
(d)    Receipts from and Redeliveries into Marine Vessels. Volumes of Product
received or delivered hereunder from marine vessels shall be determined by
gauging Terminal Owner’s shore tanks before and after each such receipt or
delivery. MPC, at its option, may have a representative or independent inspector
present to witness the gauging of Terminal Owner’s tanks and Terminal Owner
shall provide reasonable advance notice to MPC of any such gauging. If MPC fails
to have a representative or independent inspector present, the measurements
taken by Terminal Owner’s representative shall be deemed correct.
(e)    Temperature Correction. All measurements of Product volumes hereunder
shall be corrected to 60 degrees Fahrenheit in accordance with methods and
procedures as specified in the American Petroleum Institute’s Manual of
Petroleum Measurements Standards, Chapter 11 Physical Properties Data.
(f)    Meter Maintenance and Calibration. Terminal Owner shall maintain seals on
its meters, and shall test and calibrate its meters or cause such to be done in
accordance with methods and procedures specified in the National Institute of
Standards and Technology Handbook 44 and in accordance with individual state
weights and measurements requirements. Promptly following any such test,
Terminal Owner shall restore or cause to be restored to a condition of accuracy
any meter found to be inaccurate. Terminal Owner shall test and calibrate all
thermal measurement devices as often as necessary, and promptly following any
such test, shall restore or cause to be restored to a condition of accuracy any
thermal measurement devices found to be out of acceptable tolerance. Upon
request by MPC, Terminal Owner shall give notice to MPC of the next meter
calibration for each request in order that MPC may have a representative
present.
3.5    Additive Injection Services.


4



--------------------------------------------------------------------------------





(a)    Additive Services. MPC may direct Terminal Owner to inject additives into
Products as a part of the Services hereunder. Fees for additive
injection-related Services performed at each Terminal are included in the per
Gallon throughput fees set forth in Schedule 5.1.
(b)    Additive Equipment. MPC may request Terminal Owner to provide Services
utilizing any additive equipment in service at the applicable Terminal as of the
Effective Date. If MPC requests Services requiring additional equipment to
inject gasoline or distillate additives at the applicable Terminal, such
equipment shall be installed by Terminal Owner at MPC’s expense pursuant to
Section 5.5(a). Terminal Owner shall own and maintain any such additional
equipment.
(c)    Additive Blending. MPC shall be responsible for providing the additives,
including, lubricity, conductivity, detergents, generic dyes and additives that
it desires to be injected into the Products at the Terminal. Terminal Owner
shall manage the inventory of MPC additives utilized hereunder at the Terminals;
provided that, with respect to additives to be blended for MPC customers using
non-MPC additives, Terminal Owner’s inventory management obligations for such
additives shall be limited to providing monthly reports of such additive
volumes. Terminal Owner shall inject additives into the Products as directed by
MPC. MPC shall provide to Terminal Owner the appropriate treat rates for the
proprietary additives. MPC shall update fuels registrations to include such
additives to be used at any Terminal with the United States Environmental
Protection Agency. Terminal Owner shall place sufficient additive into Products
delivered to MPC so as to comply with applicable Laws and Product
specifications. For any delivery of Products blended with additive, Terminal
Owner shall provide a product transfer document (a “PTD”) stating that the
gasoline contains additive in accordance with applicable Laws. In the event that
Terminal Owner’s automatic equipment should break down such that additive is not
automatically added to a load of gasoline for MPC, Terminal Owner shall, to the
extent permitted by Law, use commercially reasonable efforts to manually
additize the load so that the delivered Product receives enough additive to meet
the lowest additive concentration as registered with the United States
Environmental Protection Agency, or higher concentrations as directed by MPC.
Terminal Owner shall keep accurate records of any such manual additization.
3.6    Blending Services.
(a)    Renewable Blending. MPC may direct Terminal Owner to blend ethanol,
biodiesel, biomass-based diesel or renewable diesel with any Products as a part
of the Services hereunder. Subject to Section 3.6(c), Terminal Owner shall
provide or cause to be provided at each applicable Terminal blending services
utilizing equipment including tanks, pumps, piping, and other equipment (the
“Blending Equipment”) necessary to blend ethanol, biodiesel and renewable diesel
into Products. MPC shall be responsible for providing all of the ethanol,
biodiesel and renewable diesel that it desires to be blended with Products at a
Terminal. Terminal Owner shall blend ethanol, biodiesel and renewable diesel
into the Products as directed by MPC. Terminal Owner shall provide a PTD with
information about the blending of ethanol, biodiesel, biomass-based diesel or
renewable diesel as directed by MPC, in addition to language required by
applicable Laws. Terminal Owner shall also provide services with respect to
in-tank denaturing of ethanol as a part of the Services hereunder. Except for
fees related to ethanol denaturing services which are separately set forth in
Schedule 5.1, Fees for blending-related Services performed at each Terminal are
included in the per Gallon throughput fees set forth in Schedule 5.1.




5



--------------------------------------------------------------------------------





(b)    Butane Blending. MPC may direct Terminal Owner to blend butane into
Products as a part of the Services hereunder. Subject to Section 3.6(c),
Terminal Owner shall provide or cause to be provided at each applicable Terminal
such Services utilizing the Blending Equipment necessary to blend butane into
Products. MPC shall be responsible for providing all of the butane that it
desires to be blended with Products at a Terminal. Terminal Owner shall blend
butane into the Products as directed by MPC. Fees for butane blending-related
Services performed at each Terminal are set forth in Schedule 5.1.
(c)    Blending Equipment. MPC may request Terminal Owner to provide Services
utilizing any Blending Equipment in service at the applicable Terminal as of the
Effective Date. If MPC requests Services requiring additional equipment to blend
Products at the applicable Terminal, such equipment shall be installed by
Terminal Owner at MPC’s expense pursuant to Section 5.5(a) subject to Terminal
Owner’s consent, such consent not to be unreasonably withheld, conditioned or
delayed. Terminal Owner will own and maintain any such additional equipment and
such equipment shall be deemed “Blending Equipment” for purposes of this
Agreement. Terminal Owner shall maintain and operate all Blending Equipment in
accordance with customary industry standards, including all required reporting
and record keeping required by Law.
3.7    Terminal Automation System and Reports. Terminal Owner shall utilize a
terminal automation system (the “TAS”) to track Product receipts and deliveries
for MPC and its customers as directed by MPC. Terminal Owner shall generate and
provide to MPC daily stock, tank inventory, receipt, delivery, bulk transfer and
additive reports at each end-of-day close of inventory. Terminal Owner shall
also furnish a Monthly Terminal inventory report. MPC shall have the right, upon
reasonable notice and during ordinary business hours, to audit the previous
twelve months’ inventories of MPC and its customers’ Product in storage at the
Terminals and the data supporting such inventories.
3.8    Hours of Operation. Except as otherwise set forth in this Agreement or on
Schedule 3.1, Terminal Owner shall operate and maintain all of the Terminals on
a continuous basis, 24 hours per day, 7 days per week and in accordance with the
terms and provisions of this Agreement.
3.9    Planned and Unplanned Downtime. Terminal Owner shall notify MPC in
writing 2 weeks or as soon as reasonably possible under the circumstances in
advance of any 2-hour planned downtime and 3 weeks or as soon as reasonably
possible under the circumstances in advance of any planned downtime expected to
last 24 hours or more; provided that, notwithstanding the foregoing, Terminal
Owner shall notify MPC as early as reasonably possible for any planned downtime
expected to last for an extended duration. Terminal Owner shall notify MPC as
soon as reasonably possible in the event of any unplanned downtime if the
duration is expected to last 2 or more hours. Terminal Owner shall promptly
notify MPC of any Terminal restart following planned or unplanned downtime.
3.10    Terminal Access. MPC shall cause all authorized carriers, including
carriers authorized pursuant to a MPC Third Party Contract, to (a) maintain with
Terminal Owner a fully executed terminal access agreement, the form of which
shall be reasonably determined by Terminal Owner, (b) be in compliance with all
insurance requirements set forth in such terminal access agreement prior to
entering the facility, (c) observe and comply with Terminal Owner’s policies,
rules and regulations governing truck loading and safety at the Terminal, and
(d) ensure such


6



--------------------------------------------------------------------------------





carrier’s equipment meets all minimum requirements as specified by Terminal
Owner from time to time with respect to loading Products at the applicable
Terminal. Terminal Owner shall have the right to take reasonable action
regarding non-compliance by any such carriers consistent with Terminal Owner’s
policies, rules and regulations governing truck loading and safety or deficient
equipment, including refusal to grant access to the applicable Terminal.
Terminal Owner shall provide MPC with all applicable written policies, rules and
regulations upon MPC’s written request.
3.11    Inspection and Vetting. MPC may review and inspect all (a) safety,
storage, and containment procedures and facilities; (b) product quality-related
programs, procedures and processes; and (c) health, environment, safety and
security programs, procedures and processes, in each case of the foregoing (a),
(b) and (c), at the Terminals, including the review of Terminal Owner’s
insurance policies. If the Terminals are not in compliance with
generally-accepted industrial standards, MPC’s then current vetting program or
applicable Laws, and Terminal Owner fails to correct any deficiency identified
by MPC to MPC’s satisfaction within 30 days of being notified of such
deficiency, MPC may terminate this Agreement as to such non-compliant Terminal.
MPC shall provide a copy of its then current vetting procedures to Terminal
Owner upon Terminal Owner’s written request.
3.12    Public Use. This Agreement is made as an accommodation to MPC. In no
event shall Services provided by Terminal Owner be deemed to be those of a
public utility or a common carrier. If any action is taken or threatened by any
Governmental Authority to declare the Services provided by Terminal Owner
hereunder to be those of a public utility or a common carrier, in that event, at
the option of the Terminal Owner and upon MPC’s receipt of Terminal Owner’s
notice, Terminal Owner and MPC shall negotiate in good faith to restructure and
restate this Agreement or, in the event the Parties are unable to reach an
agreement following such good faith efforts, Terminal Owner may terminate this
Agreement on the effective date of such action as to any affected Terminal or
Services.
3.13    MPC Third Party Contracts. MPC may contract with third Persons for the
provision of Services up to, but not exceeding, the Reserved Capacity (any such
contract, a “MPC Third Party Contract”) and Terminal Owner shall provide such
Services as directed by MPC.
3.14    Services at Newly Acquired Terminals. Terminal Owner and its Affiliates
may not offer or enter into any agreement with any Person other than MPC with
respect to Services in connection with any terminal that is subsequently
acquired by Terminal Owner or its Affiliates without first offering to MPC the
opportunity to procure such Services at such subsequently acquired terminal from
Terminal Owner; provided, however, this Section 3.14 shall not apply to any
offer made or agreement entered into or assumed as a part of and concurrently
with the closing of such terminal acquisition. If MPC indicates its intent to
exercise its rights pursuant to this Section 3.14 within 20 days of receipt of
Terminal Owner’s written notice, the Parties shall modify Schedule 3.1 and
Schedule 5.1 as appropriate to reflect any additional Terminals, new Reserved
Capacity, new or modified Minimum Quarterly Terminal Volume Commitment and new
or modified Fees. If MPC waives or fails to indicate its intent to exercise its
rights pursuant to this Section 3.14 within 20 days of receipt of Terminal
Owner’s written notice, Terminal Owner may, for the next 90 days, proceed with
negotiations and enter into an agreement with any third Person with respect to
the provision of Services in connection with such subsequently acquired
terminal. If no such contract with a third Person is consummated during such 90
day period, the terms and


7



--------------------------------------------------------------------------------





conditions of this Section 3.14 shall again become effective as to procurement
of Services at such subsequently acquired terminal.


ARTICLE 4
MINIMUM VOLUME COMMITMENTS
4.1    Quarterly Volume Commitment.
(a)    Commitment. During each Calendar Quarter, MPC shall tender the respective
volumes of Products identified by Calendar Quarter for each Terminal in Schedule
3.1 (each a “Minimum Quarterly Terminal Volume Commitment”) for redelivery
(including transshipments but excluding Transmix) at each Terminal.
(b)    Third Party Throughput Credit. If a third Person throughputs volumes
pursuant to a MPC Third Party Contract at the Terminals during any Calendar
Quarter, such volumes shall be applied to the applicable Minimum Quarterly
Terminal Volume Commitment for each such Terminal.
4.2    Partial Period Proration. If this Agreement is terminated on any day
other than the last day of a Calendar Quarter, then any calculation determined
with respect to a Calendar Quarter will be prorated by a fraction, the numerator
of which is the number of days in that part of the Calendar Quarter ending on
the date of such termination and the denominator of which is the number of days
in the Calendar Quarter. If this Agreement is terminated on any day other than
March 31, then any calculation determined with respect to a full year (April 1
through March 31) will be prorated by a fraction, the numerator of which is the
number of days in that part of the year ending on the date of such termination
and the denominator of which is the number of days in such year.
4.3    Special Provisions Relating to Minimum Volume Commitments.
(a)    Force Majeure Events. At the conclusion of a Force Majeure event lasting
longer than 7 days, the applicable Minimum Quarterly Terminal Volume Commitments
at affected Terminals with respect to each Calendar Quarter in which the
suspension due to the Force Majeure event remained in effect at such Terminals
shall be ratably reduced to reflect such suspension; provided, however, that in
the event of a Force Majeure event affecting MPC and not Terminal Owner (a “MPC
Force Majeure”) such ratable reduction of the applicable Minimum Quarterly
Terminal Volume Commitments shall be limited to the lesser of (i) the actual
ratable reduction or (ii) a 5% reduction for the duration of such MPC Force
Majeure.
(b)    Action by Governmental Authorities and Landowners. If Terminal Owner’s
use of all or part of a Terminal for the provision of Services is restrained,
enjoined, restricted or terminated by any Governmental Authority, any right of
eminent domain or the owner of leased land (in each case, other than a Force
Majeure event), Terminal Owner, upon being notified of such restraint,
enjoinder, restriction or termination, shall notify MPC and the applicable
Minimum Quarterly Terminal Volume Commitments shall be proportionately reduced
to the extent that Terminal Owner’s use of the applicable Terminal is so
restrained, enjoined, restricted or terminated.


8



--------------------------------------------------------------------------------





(c)    Other Loss of Available Capacity. If, for any reason not otherwise
covered pursuant to Section 4.3(a) or Section 4.3(b), the average daily capacity
of a Terminal for any Service provided during a given Calendar Quarter is less
than the applicable Minimum Quarterly Terminal Volume Commitments for such
Calendar Quarter, or if the capacity of a Terminal for any Service is required
to be allocated among third Persons with the result that the average daily
capacity of the Terminal available for any Service during a given Calendar
Quarter is less than the applicable Minimum Quarterly Terminal Volume
Commitments for such Calendar Quarter, then such Minimum Quarterly Terminal
Volume Commitments for the applicable Calendar Quarter shall be reduced to equal
the average daily capacity available to MPC during such Calendar Quarter.
(d)    Prospective Volume Adjustment Opportunity.
(i)    Commencing with the fifth anniversary of the Effective Date and
continuing every five years under the Term thereafter (each such date, an
“Adjustment Opportunity Date”), Terminal Owner shall provide a statement to MPC,
along with reasonable supporting documentation, showing (A) the Terminals or
Terminal Complexes for which a Terminal Deficiency Payment was made during the
previous five year period; (B) the average actual volumes of Products tendered
for redelivery (including transshipments but excluding Transmix) at each such
Terminal or Terminal Complex, as applicable, on a Calendar Quarter basis; and
(C) a calculation showing the percentage decrease of the volumes calculated in
Section 4.3(d)(i)(B) (“x”) versus the Minimum Quarterly Terminal Volume
Commitments or Aggregate Committed Complex Volume, as applicable (“y”), such
calculation being expressed mathematically as (x-y)/y.
(ii)    If the percentage reduction calculated for any such Terminal or Terminal
Complex, as applicable, in Section 4.3(d)(i)(C) is equal to or greater than 25%,
then MPC, at its option, may require Terminal Owner to negotiate in good faith,
a reasonable reduction in the Minimum Quarterly Terminal Volume Commitments for
such Terminals not to exceed the percentage reduction determined in Section
4.3(d)(i)(C); provided, however, that if MPC requires Terminal Owner to
negotiate a volume adjustment pursuant to this Section, Terminal Owner may
require MPC to negotiate in good faith (A) a reasonable reduction in the
Reserved Capacity for such Terminals not to exceed the percentage difference
determined in Section 4.3(d)(i)(C), and (B) a reasonable increase in the Minimum
Quarterly Terminal Volume Commitments at Terminals where the average actual
volumes of Products tendered for redelivery (including transshipments but
excluding Transmix) at each such Terminal on a Calendar Quarter basis exceeds
the Minimum Quarterly Terminal Volume Commitments by 25% or more for the same
previous five year period.
(iii)    For the avoidance of doubt, (A) Terminal Owner shall have no right to
seek the volume adjustment described in the proviso of Section 4.3(d)(ii) unless
it first agrees with MPC to a reduction of the Minimum Quarterly Terminal Volume
Commitment with respect to the applicable Adjustment Opportunity Date, and (B)
any adjustment to a Minimum Quarterly Terminal Volume Commitment made pursuant
to this Section shall be applied only prospectively from the Adjustment
Opportunity Date and shall not be further adjusted (unless otherwise agreed to
by the Parties pursuant to a valid amendment hereunder) until the next
Adjustment Opportunity Date.


4.4    Reserved Capacity.


9



--------------------------------------------------------------------------------





(a)    Reserved Capacity. At a minimum, the full throughput capacity at each
Terminal (the “Reserved Capacity” of such Terminal) and the lanes, docks and
shell capacities set forth on Schedule 3.1 supporting the Reserved Capacity at
each Terminal (collectively, the “RC Assets”) as may be adjusted pursuant to
this Agreement, shall be kept operational by Terminal Owner during the Term.
Prior to making or allowing any reduction to the RC Assets for each Terminal set
forth on Schedule 3.1, Terminal Owner shall meet with MPC, negotiate in good
faith with respect to any reduction in Fees hereunder and obtain MPC’s written
consent to such changes in Reserved Capacity.
(b)    Exclusivity. The Reserved Capacity shall be allocated to MPC and the Fees
reflect MPC’s right hereunder to the exclusive use of such Reserved Capacity.
(c)    MPC Non-Participation in Terminal Projects. Notwithstanding anything to
the contrary herein, if MPC declines participation in a Terminal Project which
increases the throughput capacity at any Terminal and Terminal Owner elects to
proceed with such Terminal Project without reimbursement from MPC pursuant to
Section 5.5(a), such increased throughput capacity shall be excluded from the
Reserved Capacity and Terminal Owner may enter into one or more agreements with
third Persons in respect of such throughput capacity.
(d)    Terminal Owner Third Party Contracts. Terminal Owner shall not make any
commitments to third Persons that would interfere with MPC’s ability to utilize
the Reserved Capacity, except as otherwise permitted pursuant to this Agreement
or consented to in advance by MPC, which consent may be conditioned or withheld
in MPC’s sole discretion. If MPC provides such consent, Terminal Owner may enter
into one or more agreements with third Persons in respect of utilization of such
Terminal capacity (that, absent such consent, would otherwise be Reserved
Capacity) and the Reserved Capacity shall be accordingly reduced at such
Terminal and Schedule 3.1 shall be modified by the Parties accordingly.
ARTICLE 5
COMPENSATION AND PAYMENT
5.1    Fees. In consideration of the Reserved Capacity and the Services
performed by Terminal Owner hereunder, MPC shall pay Terminal Owner the
following fees (collectively, the “Fees”):
(a)    Base Throughput Fee. The base throughput fee for each corresponding
Terminal set forth on Schedule 5.1 (each a “Base Throughput Fee”) shall apply to
volumes of MPC’s Products (excluding Transmix) redelivered hereunder up to the
Minimum Quarterly Terminal Volume Commitment. The Base Throughput Fee shall be
charged on a per Gallon basis measured at the redelivery point and, except for
the Marine Docks, butane blending, ethanol denaturing, and Unit Train Ethanol
Receipts, is inclusive of all Services provided hereunder, including
additization, renewable fuel blending and Transmix handling.
(b)    Excess Throughput Fee. For volume of MPC’s Products (excluding Transmix)
redelivered hereunder in excess of the Minimum Quarterly Terminal Volume
Commitment, the excess throughput fee for each corresponding Terminal set forth
on Schedule 5.1 (each an “Excess Throughput Fee”) shall apply. The Excess
Throughput Fee shall be charged on a


10



--------------------------------------------------------------------------------





per Gallon basis measured at the redelivery point and, except for the Marine
Docks, butane blending, ethanol denaturing, and Unit Train Ethanol Receipts, is
inclusive of all Services provided hereunder, including additization, renewable
fuel blending and Transmix handling.
(c)    Marine Docks. With respect to the Marine Docks, the Fees shall also
include a Monthly facility fee set forth on Schedule 5.1 for the exclusive suite
of Services typically applicable to marine dock facilities and provided at the
Marine Docks. Such facility fees for the Marine Docks shall be payable by MPC on
a Monthly basis during the Term, regardless of the actual volumes of Products
throughput by or on behalf of MPC at such Marine Docks.
(d)    Butane Blending. The fees for butane blending Services provided by
Terminal Owner to MPC or its designated customers hereunder shall be calculated
and charged as set forth on Schedule 5.1.
(e)    Ethanol Denaturing. The fees for ethanol denaturing Services provided by
Terminal Owner hereunder shall be calculated and charged as set forth on
Schedule 5.1.
(f)    Deficiency.
(i)    Quarterly Deficiency. If MPC fails to meet any of its Minimum Quarterly
Terminal Volume Commitments during any Calendar Quarter, then MPC will pay
Terminal Owner a deficiency payment (each, a “Terminal Deficiency Payment”)
equal to the volume in Gallons of the Minimum Quarterly Terminal Volume
Commitment deficiency multiplied by the applicable Base Throughput Fee for the
affected Terminal; provided, however, that notwithstanding anything to the
contrary herein including the fact that MPC failed to meet a Minimum Quarterly
Terminal Volume Commitment for a particular Terminal during a Calendar Quarter,
(A) MPC shall not be liable for payment of any Terminal Deficiency Payment if
(1) such Terminal is included in a Terminal Complex; and (2) the applicable
Aggregate Actual Complex Volume for the applicable Calendar Quarter meets or
exceeds the Aggregate Committed Complex Volume for such Calendar Quarter; and
(B) if, with respect to any Terminal Complex, the Aggregate Committed Complex
Volume for such Calendar Quarter exceeds the Aggregate Actual Complex Volume for
such Calendar Quarter, the Terminal Deficiency Payment for each Terminal
included in such Terminal Complex which failed to meet its Minimum Quarterly
Terminal Volume Commitment will be an amount equal to the product of: (1) the
volume in Gallons of the Minimum Quarterly Terminal Volume Commitment deficiency
for such Terminal divided by the sum of the differences between the volume in
Gallons of the Minimum Quarterly Terminal Volume Commitment and the actual
volume of Products in Gallons tendered for redelivery at each of the Terminals
in such Terminal Complex that experienced a deficiency during such Calendar
Quarter, (2) multiplied by the difference by which the Aggregate Committed
Complex Volume for such Calendar Quarter exceeds the Aggregate Actual Complex
Volume for such Calendar Quarter, and (3) multiplied by the applicable Base
Throughput Fee for such Terminal.
(ii)    Quarterly True-Up. Promptly following each Calendar Quarter, Terminal
Owner shall provide MPC a written statement showing the Quarterly Aggregate
Volume Commitment versus the Actual Quarterly Aggregate Volume. If the Actual
Quarterly Aggregate Volume exceeds the Quarterly Aggregate Volume Commitment,
MPC shall not owe and shall be relieved from payment to Terminal Owner of any
Terminal Deficiency Payments determined pursuant to Section 5.1(f)(i) for the
applicable Calendar Quarter.


11



--------------------------------------------------------------------------------





(iii)    Exclusive Remedy. Section 5.1(f) sets forth Terminal Owner’s sole and
exclusive remedy for MPC’s failure to meet any of its Minimum Quarterly Terminal
Volume Commitments or, if applicable, Aggregate Committed Complex Volumes,
during any applicable Calendar Quarter.
(g)    Unit Train Ethanol Receipts. The fees for Services provided by Terminal
Owner to MPC to support Unit Train Ethanol Receipts shall be calculated and
charged as set forth on Schedule 5.1.
5.2    Taxes. The Fees are exclusive of any and all inspection fees, sales
taxes, consumer excise taxes, or any other taxes of any Governmental Authority
and other charges which may be levied, assessed or due upon the Services
provided by Terminal Owner, except for taxes based on or measured by Terminal
Owner’s income, gross receipts or net worth (collectively “Taxes”). MPC shall
render payment of Taxes due and payable directly to the taxing Governmental
Authority, unless such Taxes are collected and remitted to the taxing
Governmental Authority by Terminal Owner, in which case, such Taxes shall be
passed through to MPC, and identified as Taxes on the Monthly invoice. MPC shall
provide any applicable tax exemption certificates to Terminal Owner for purposes
of the collection and remittance of Taxes under this Agreement. Each Party is
responsible for all Taxes in respect of its own real and personal property.
5.3    Adjustments. As of January 1, 2017, and as of January 1 of each year
thereafter during the Term, Terminal Owner shall upwardly adjust each of the
Fees (excluding fees for Unit Train Ethanol Receipts) annually by two percent
(2%).
5.4    Invoices; Payment. Terminal Owner shall furnish MPC a Monthly invoice
setting forth the total Fees and separately stating each of the Taxes payable
with respect to Services performed hereunder during the preceding calendar Month
and any other amounts due, including, as applicable, any quarterly Terminal
Deficiency Payments. Any credits due MPC pursuant to Schedule 5.1, Section
7.1(c) or Section 7.2 and charges for VRU Gains pursuant to Section 7.3 shall
also be reflected on the invoice for the month in which the applicable credit,
losses or VRU Gains occurred. MPC shall pay such invoice within 10 days of the
date of receipt thereof.
5.5    Terminal Projects.
(a)    Terminal Projects. With respect to any Terminal, (i) Terminal Owner may
propose projects to MPC which expand, modify, debottleneck or otherwise enhance
the capacity of the Terminal or ability of Terminal Owner to provide Services to
MPC; and (ii) MPC may request Terminal Owner to complete projects, including
tank switches or other reconfigurations of the Terminals on behalf of MPC (in
each case of subparts (i) and (ii), a “Terminal Project”). Terminal Projects
will be identified and agreed upon by both Parties prior to the conceptual or
feasibility phase of such Terminal Project. If Terminal Owner and MPC agree to
undertake a Terminal Project, MPC shall reimburse Terminal Owner upon completion
or termination of such Terminal Project or, at Terminal Owner’s option, and if
the Parties agree, any applicable Fees will be increased, or additional fees
shall be added to Schedule 5.1, or an alternate mechanism shall be adopted to
allow Terminal Owner to recover expenditures relating to the Terminal Project
over time (each, a “Project Reimbursement Method.”) The terms agreed upon by the
Parties with respect to the applicable Terminal Project and the Project
Reimbursement Method shall be memorialized in an agreement known as the “Project
and Services Recovery Agreement” and shall be signed by


12



--------------------------------------------------------------------------------





Authorized Representatives of each Party. If a Terminal Project increases or
reduces the RC Assets at a particular Terminal as shown on Schedule 3.1 of this
Agreement, the Parties shall, at the written request of either Party, execute
one or more amendments, including without limitation, Schedule 3.1 and Schedule
5.1 of this Agreement, to reflect said change.
(b)    Regulatory Projects. If, after the Effective Date, Terminal Owner incurs
increased costs in operations or is required to make modifications to its
Terminals in connection with new or amended Laws, such modifications known as
“Regulatory Projects,” MPC shall reimburse Terminal Owner, in each case, for
MPC’s proportionate share of such costs or, at Terminal Owner’s option, and if
the Parties agree, the Parties will select a Project Reimbursement Method to
allow Terminal Owner to recover such costs over time. The terms agreed upon by
the Parties with respect to any Regulatory Projects and the Project
Reimbursement Method associated therewith shall be memorialized in a Project and
Services Recovery Agreement and shall be signed by Authorized Representatives of
each Party. If Regulatory Projects completed pursuant to this Section 5.5(b)
increase or reduce the RC Assets at a particular Terminal as shown on Schedule
3.1 of this Agreement, the Parties shall, at the written request of either
Party, execute one or more amendments, including without limitation, Schedule
3.1 and Schedule 5.1 of this Agreement, to reflect said change.
5.6    Audit. Terminal Owner will retain its books and records related to the
charges to MPC for Services provided hereunder for a period of at least 2 years
from the date the Services are invoiced to MPC. MPC may audit such books and
records at Terminal Owner’s offices where such books and records are stored upon
not less than 21 days’ prior written notice. Any such audit will be at MPC’s
sole expense and will take place during Terminal Owner’s business hours.
ARTICLE 6
TITLE AND CUSTODY
6.1    Title. Title to all Products delivered by MPC to Terminal Owner hereunder
shall be and remain in the name of MPC and Terminal Owner acknowledges it has no
title to or interest in said Products. Terminal Owner shall not create, incur or
suffer to exist any pledge, security interest, lien, levy, or other encumbrance
of or upon any such Products and will make all payments when due, the nonpayment
of which might result in the imposition of such lien or levy on the Products;
provided, however, that Terminal Owner shall not be required to make any
payments on behalf of MPC. If any such lien or levy does attach to the Products,
Terminal Owner shall promptly make all payments or, at its option, take such
other action necessary or prudent in its discretion to obtain the release and
discharge of same.
6.2    Custody.
(a)    Custody of Receipts. Custody of all Products received by Terminal Owner
at the Terminal via (i) truck or rail shall pass to Terminal Owner when such
Products pass the last permanent flange connection between the delivering
truck’s or railcar’s unloading assembly and the receiving pipeline at the
Terminal; (ii) a connecting pipeline shall pass to Terminal Owner when such
Products pass the flange connection between the delivering pipeline and the
intake manifold of the Terminal; and (iii) marine vessel shall pass to Terminal
Owner as such Products pass the off-


13



--------------------------------------------------------------------------------





loading arm flange connection between the marine vessel and the Terminal’s
receiving hose, dock connection or pipeline.
(b)    Custody of Redeliveries. Custody of all Products redelivered to MPC or
its customers from the Terminal via: (i) truck or rail shall pass back to MPC or
its customer, as applicable, when such Products pass the connection between the
Terminal’s loading arm and the receiving truck or railcar; (ii) a connecting
pipeline shall pass back to MPC or its customer when such Products pass the
discharge flange connection at the demarcation point between the discharge
manifold of the Terminal and the receiving pipeline and (iii) marine vessel
shall pass back to MPC or its customer when such Products pass the connection
between the Terminal’s discharge hose, dock connection or pipeline and the
marine vessel’s loading arm.
6.3    Tank Heels. A portion of MPC’s Product inventory at the Terminals shall
be allocated to tank heels and not be available for delivery. The portion of
MPC’s Product inventory allocated to tank heels shall be calculated on an annual
basis for each Product at the Terminals separately for MPC and, if designated by
MPC, MPC’s customers, according to the following formula: (the average minimum
total available storage space at the Terminal for MPC and its designated
customers divided by the Total Storage Space) multiplied by the Total Tank
Heels. The tank heels for the Terminals shall be returned to MPC or its
customers, as applicable, at the end of the Term and may be pulled by MPC or its
customers, as applicable, at any time within 120 days of the end of the Term.
ARTICLE 7
PRODUCT LOSSES, GAINS AND DOWNGRADES
7.1    Ordinary Handling Losses.
(a)    Evaporation, Clingage, Shrinkage and Line Losses. Terminal Owner
anticipates that in the normal course of its handling, storage and transport, as
applicable, of MPC’s Products, there will be evaporation, clingage, shrinkage,
and line losses (“Ordinary Handling Losses”). As such, MPC acknowledges that the
quantity of Products it delivers to the Terminals may differ from the amount
actually redelivered by Terminal Owner from the Terminals.
(b)    MPC Responsibility. MPC shall be responsible, and Terminal Owner may make
adjustments, for such quantity differences to reflect Ordinary Handling Losses
of MPC’s Products up to 0.25% of the total volume of MPC’s Products redelivered
by Terminal Owner each Month.
(c)    Terminal Owner Responsibility. Subject to Section 7.2, Section 7.5 and
MPC’s reasonable confirmation of Terminal Owner’s probable responsibility
following a duly conducted investigation of the Ordinary Handling Losses,
Terminal Owner shall be responsible for quantity differences to reflect Ordinary
Handling Losses of MPC’s Products in excess of 0.25% of the volume of MPC’s
Products redelivered by Terminal Owner across all of the Terminals each Month.
Any such Ordinary Handling Losses shall be settled and reflected as a credit to
MPC on the invoice for such Month in an amount equal to the Gallons of Ordinary
Handling Losses in excess of 0.25% of the volume of MPC’s Products redelivered
by Terminal Owner each Month multiplied by the appropriate market-based pricing
formula set forth on Schedule 7.1 (each, a “Market Price


14



--------------------------------------------------------------------------------





Formula”). This Section 7.1(c) sets forth MPC’s sole and exclusive remedy for
Ordinary Handling Losses.
7.2    Extraordinary Losses and Downgrades. Excluding losses of Products which
are Ordinary Handling Losses subject to Section 7.1, Terminal Owner shall be
responsible for downgraded, damaged, lost, or destroyed Products (each, a
“Product Incident”) that exceed one-hundred (100) barrels per Product Incident,
but only to the extent such Product Incident is caused by the negligence, gross
negligence or willful misconduct of Terminal Owner in the performance of its
obligations under this Agreement (the “Extraordinary Losses”). Any such
Extraordinary Losses shall be promptly self-reported in writing by Terminal
Owner to MPC and thereafter settled and reflected as a credit to MPC on the
invoice for such Month in an amount equal to, as applicable, (a) the decrease in
value of the downgraded Product, or (b) the Gallons of Extraordinary Losses
multiplied by the appropriate Market Price Formula for the Terminal in question
as agreed to by the Parties. Terminal Owner shall account for the volume of
Product downgraded or lost, and MPC’s inventory of Products and interface shall
be appropriately adjusted. This Section 7.2 sets forth MPC’s sole and exclusive
remedy for Extraordinary Losses.
7.3    Gains.
(a)    Vapor Recovery Unit Gains. Each Month, Terminal Owner shall calculate the
Gallons of gains in MPC’s Products resulting from use of vapor recovery units at
each Terminal in accordance with the formula set forth on Schedule 7.3(a) (the
“VRU Gains”). MPC shall retain any such VRU Gains for each Month in its
inventory; provided, that, Terminal Owner’s invoice to MPC for such Month shall
include a charge for such VRU Gains in an amount equal to the Gallons of VRU
Gains multiplied by the appropriate Market Price Formula for the Terminal in
question as agreed to by the Parties.
(b)    Other Gains. Excluding VRU Gains, all gains of MPC’s Products by Terminal
Owner each Month at a Terminal shall belong to MPC.
7.4    Loss and Gain Reconciliation. Terminal Owner shall reconcile the balance
of MPC’s Product gains and losses, including VRU Gains, Ordinary Handling Losses
and Extraordinary Losses, at the end of each Month and adjust MPC’s inventory
based on such reconciliation. The Product gain or loss shall be prorated by the
total volume MPC throughputs at each Terminal versus the total volume of
Products throughput at such Terminal during such Month.
7.5    Transmix. Interface volume (“Transmix”) received shall be allocated among
MPC and other customers receiving Products generating such Transmix in the same
shipment or stored in commingled storage in proportion to each customer’s volume
of Products in such shipment or storage. MPC shall remove its Transmix upon
notice from Terminal Owner and shall be subject to additional Transmix handling
fees upon its removal. If Transmix is not removed within 15 days after
notification (such time period to be extended to the extent of any delay of
hindrance by Terminal Owner, its agents or contractors for any reason), Terminal
Owner shall have the right to sell such Transmix at market rates and return any
proceeds to MPC, less applicable Transmix handling fees in effect at the time of
such sale.




15



--------------------------------------------------------------------------------





ARTICLE 8
PRODUCT QUALITY
8.1    Quality. MPC shall not deliver, or cause to be delivered, any
Non-Conforming Product into storage in any Terminal. In the event the Parties
disagree as to the existence or extent of a failure of Product received from or
redelivered to MPC to meet Product specifications provided by the applicable
connecting pipeline operator and the specifications for such Products as
determined by applicable Law, samples shall be taken and referred to an
independent inspection laboratory or MPC’s Research and Analytical Development
laboratory, as is mutually agreeable to both Parties for analysis and any
necessary investigation. The inspector’s fee for services rendered and all other
expenses incurred by either Party in connection with such inspection and
investigation shall be borne equally by Terminal Owner and MPC.
8.2    Environmental Fuels Requirements; Oversight Programs. The Parties shall
establish an oversight program in compliance with applicable Laws which program,
at a minimum, shall allow the applicable Party to satisfy an affirmative defense
to presumptive liability under the RVP program, the gasoline sulfur program, the
ultra-low sulfur diesel fuel program, the RFG program, or the gasoline-ethanol
blend requirements for Products which are subject to such programs.
Gasoline-ethanol blend oversight shall include regular checks to reconcile
volumes of ethanol in inventory and regular checks of equipment for proper
ethanol blend rates.  To the extent Terminal Owner provides Services involving
RFG or RBOB, it shall conduct, or cause to be conducted, periodic sampling and
testing of representative RFG or RBOB for oxygen, benzene, RVP (summer only) or
volatile organic compound emission performance.  Each Party and its Affiliates
shall be entitled to utilize any of the information obtained from such oversight
program as if it were such Party’s own information.  To the extent Terminal
Owner provides Services involving different levels of RVP Product during the
summer RVP season, Terminal Owner shall maintain a program to ensure that a
recipient of Product for a specified low RVP destination is locked out from
access to non-conforming high RVP Product.  Non-destination specific loading
cards shall not carry such Product restrictions.  To the extent Terminal Owner
provides Services involving both RFG and conventional at a Terminal, Terminal
Owner shall maintain a program to ensure that a recipient obtaining Product for
a specified RFG destination shall be locked out from access to conventional
gasoline.  Non-destination specific loading cards shall not have such product
restrictions.  The Parties shall retain copies of all PTDs and all oversight
program results as required by applicable Law. MPC shall be responsible for
procuring, at its sole expense, any third-party (excluding, for the avoidance of
doubt, MPC’s refining organization) sampling and testing services pursuant to
this Section 8.2.
8.3    Non-Conforming Products. MPC shall be liable for all reasonable costs and
losses of Terminal Owner in curing, removing, or recovering any Non-Conforming
Products, except to the extent that such non-conformity is due to the negligence
or willful misconduct of Terminal Owner (in which event, the provisions of
Section 7.2 shall govern Terminal Owner’s liability with respect to such costs
and losses). Terminal Owner, with the advance written consent of MPC (such
consent not to be unreasonably withheld, conditioned or delayed), may attempt to
blend the Non-Conforming Products, remove and dispose of the Non-Conforming
Products or, if necessary, recover any Non-Conforming Products from Terminals
and, except to the extent that such non-conformity is due to the negligence or
willful misconduct of Terminal Owner, MPC shall reimburse Terminal Owner for all
reasonable costs associated therewith. Except to the extent that a non-


16



--------------------------------------------------------------------------------





conformity is due to the negligence or willful misconduct of Terminal Owner, if
MPC’s Non-Conforming Products cause any contamination, dilution or other damages
to Terminal Owner or to the Products of other customers of Terminal Owner, MPC
agrees to indemnify, defend and hold Terminal Owner harmless from and against
any Claims pursuant to the indemnity obligations and limitations set forth in
Article 10. Notwithstanding anything to the contrary herein, any cure, removal
or recovery of Non-Conforming Products shall be performed in conformance with
Law.
ARTICLE 9
ENVIRONMENTAL
9.1    Environmental Pollution. MPC shall comply with all requirements of Law,
and shall not subject Terminal Owner to any liability, obligations, claims,
judgments, penalties, fines, costs or expenses, in either case arising out of or
relating to air, surface or subsurface soil, or water pollution.
9.2    Spill Response. Except for breaches of MPC’s covenant set forth in
Section 9.1, in the event of any Product spills or other environmental releases
or discharges from a Terminal or arising from the operations of a Terminal,
cleanup and any resulting liability for such spills or discharges shall be the
sole responsibility of Terminal Owner. In the event of any Product spills or
other environmental releases or discharges caused by MPC or its customer or
carrier, Terminal Owner may, and MPC hereby authorizes Terminal Owner to,
commence containment, clean-up and disposal operations as deemed appropriate or
necessary by Terminal Owner or as required by any Governmental Authorities. The
Parties shall cooperate for the purpose of obtaining reimbursement if a third
Person is legally responsible for costs or expenses associated with any Product
spills initially borne by Terminal Owner or MPC.
9.3    Emergency Notification. Both Parties shall undertake to notify the other
as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party’s
employees, agents, contractors, sub-contractors or their equipment, or MPC’s
Products at a Terminal and to provide reasonable assistance in investigating the
circumstances of the accident, spill or incident. Notices required by this
Section 9.3 shall be delivered in person, by telephone or by email. When an
accident, spill or incident involving MPC’s Products requires a report to be
submitted to a Governmental Authority, this notification shall be made as soon
as reasonably practical in compliance with applicable Law, and a copy of the
required report shall be delivered to MPC.
9.4    Marine Vessel Vetting. MPC shall have procedures in place to ensure that
all marine vessels accepted to call at any marine dock at a Terminal, including
the Marine Docks, meet the minimum standards of safe operation established by
Terminal Owner. Terminal Owner shall advise MPC of specific requirements
applicable to each such Marine Dock.
ARTICLE 10
INDEMNITY
10.1    Indemnification by MPC. MPC will protect, defend, indemnify and hold
Terminal Owner harmless from and against any and all claims, demands, causes of
action,


17



--------------------------------------------------------------------------------





liabilities, losses, reasonable attorneys’ fees or costs (collectively, the
“Claims”) arising out of, resulting from, incident to, or in connection with (a)
MPC’s breach of this Agreement; or (b) the acts or omissions of MPC or Terminal
Owner, their respective employees, agents or subcontractors, or MPC’s third
party authorized carriers or customers, except to the extent such Claims are
caused by the negligent or intentional acts or omissions of Terminal Owner, its
employees, agents or subcontractors.
10.2    Indemnification by Terminal Owner. Terminal Owner shall protect, defend,
indemnify and hold MPC harmless from and against any and all Claims arising out
of, resulting from, incident to, or in connection with (a) Terminal Owner’s
breach of this Agreement; or (b) the negligent or intentional acts or omissions
of Terminal Owner, its employees, agents or subcontractors.
10.3    Survival. Any indemnification granted in this Article 10 shall survive
the termination of this Agreement until all applicable statutes of limitation
have run regarding any Claims that could be made with respect to the activities
contemplated by this Agreement.
10.4    Consequential Damages. In no event will either Party be liable to the
other Party for special, indirect, consequential (including loss of profits), or
punitive damages resulting from or arising out of this Agreement, regardless of
cause.
10.5    Limitation of Liability. Notwithstanding anything to the contrary
herein, each Party shall be discharged from any and all liability with respect
to Services performed and any loss or damage Claims arising out of this
Agreement unless suit or action is commenced with respect to such Services or
Claims within 2 years after the applicable cause of action arises.
ARTICLE 11
INSURANCE.
11.1    Insurance. Insurance for MPC’s Products, if any, that may be desired by
MPC shall be carried by MPC at MPC’s expense. Should MPC elect to carry
insurance, then without prejudice to MPC’s rights to directly assert
self-insured claims for losses, each policy of insurance shall be endorsed to
provide a waiver of subrogation rights against Terminal Owner and its Affiliates
to the extent of the liabilities and obligations assumed by MPC under this
Agreement.
ARTICLE 12
FORCE MAJEURE
12.1    Force Majeure. As soon as possible upon the occurrence of a Force
Majeure event, a Party affected by such Force Majeure event shall provide the
other Party written notice of the occurrence of such Force Majeure event.
Subject to Section 4.3(a), each Party’s obligations (other than an obligation to
pay any amounts due to the other Party which shall not be suspended under this
Section 12.1) shall be temporarily suspended during the occurrence of, and for
the entire duration of, a Force Majeure event to the extent that such an event
prevents Terminal Owner from performing its obligations under this Agreement.




18



--------------------------------------------------------------------------------





12.2    Obligation to Remedy Force Majeure Events. A Party affected by a Force
Majeure event shall take commercially reasonable steps to remedy such situation
so that it may resume the full performance of its obligations under this
Agreement within a reasonable period of time.
12.3    Strikes and Lockouts. The settlement of strikes, lockouts and other
labor disturbances shall be entirely within the discretion of the affected Party
and the requirement to remedy a Force Majeure event within a reasonable period
of time shall not require the settlement of strikes or lockouts by acceding to
the demands of an opposing Person when such course is inadvisable in the
discretion of the Party having the difficulty.
12.4    Action in Emergencies. Terminal Owner may temporarily suspend
performance of the Services to prevent injuries to Persons, damage to property
or harm to the environment.
ARTICLE 13
TERMINATION; NON-EXCLUSIVE REMEDIES
13.1    Default; Right to Terminate.
(a)    Default. If either Party defaults in the prompt performance and
observance of any of the terms and conditions of this Agreement, and if such
default continues for 15 days or more after written notice thereof by the
non-defaulting Party to the defaulting Party, or should either Party become
insolvent, commence a case for liquidation or reorganization under the United
States Bankruptcy Code (or become the involuntary subject of a case for
liquidation or reorganization under the United States Bankruptcy Code, if such
case is not dismissed within 30 days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate this Agreement
immediately upon delivery of written notice to the defaulting Party.
(b)    Effect of Default. In the event of a default by MPC, the amounts accrued
with respect to this Agreement shall, at the option of Terminal Owner, become
immediately due and payable. In the event of default by Terminal Owner under
this Agreement, MPC shall have the right, at its option, to terminate this
Agreement, provided that MPC shall have paid Terminal Owner amounts that have
accrued under the Agreement to the date of such termination.
13.2    Termination Following a Force Majeure Event. If a Force Majeure event
prevents Terminal Owner or MPC from performing its respective obligations at one
or more Terminals for a period of more than 12 consecutive Months, this
Agreement as to the Terminals so affected may be terminated by either Party and
any time after the expiration of such 12 Month period upon at least 30 days’
written notice to the other Party.
13.3    Non-Exclusive Remedies. Except as otherwise provided in this Agreement,
the remedies of Terminal Owner and MPC provided in this Agreement shall not be
exclusive, but shall be cumulative and shall be in addition to all other
remedies in favor of Terminal Owner or MPC at law or in equity.






19



--------------------------------------------------------------------------------





ARTICLE 14
MISCELLANEOUS
14.1    Notice. Except as otherwise indicated herein and until otherwise
specified, notices and other communication to each Party shall be addressed as
follows:
MPC:
Marathon Petroleum Company LP
539 South Main Street
Findlay, Ohio 45840
Attention: General Counsel


Terminal Owner:


MPLX Terminals LLC
539 South Main Street
Findlay, Ohio 45840
Attention: President


Any notice required or permitted hereunder shall be deemed given (a) 3 days
after being deposited in the U.S. Mail as registered or certified mail, return
receipt requested, postage prepaid, and (b) when received if delivered by
recognized commercial courier or next business day delivery and addressed to the
Party to whom the notice is being given at the address set forth above for such
Party.
14.2    No Demise. Nothing in this Agreement shall be construed as creating a
demise of the applicable Blending Equipment or Terminals to MPC or as vesting
MPC with any control over the physical operation of the Blending Equipment or
Terminals. The Blending Equipment, Terminals and personnel will operate under
the control and direction of the Terminal Owner.     
14.3    Confidentiality. The Parties understand and agree that the Minimum
Quarterly Terminal Volume Commitments and Fees are confidential as between the
Parties. Each Party agrees not to disclose such confidential information to any
third Person. Each Party may disclose confidential information to its advisors,
consultants or representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 14.2). In the event that the non-disclosing Party does not obtain a
protective order or other remedy or does not waive compliance with this Section
14.2, the disclosing Party shall disclose only that portion of the confidential
information to which the compelling Person or Governmental Authority is legally
entitled.
14.4    Dispute Resolution. Any dispute between the Parties in connection with
this Agreement shall be resolved in accordance with the dispute resolution
procedures set forth in Schedule 14.4; provided that either Party may seek a
restraining order, temporary injunction, or other provisional


20



--------------------------------------------------------------------------------





relief in any court with jurisdiction over the subject matter of the dispute and
to avoid irreparable injury or to preserve the status quo ante.
14.5    Partnership Change in Control. Terminal Owner shall provide MPC with
written notice of a Partnership Change in Control at least 60 days prior to the
effective date thereof. Within 180 days following receipt of such notice, MPC
may elect to terminate this Agreement, effective earlier than the effective date
of such Partnership Change in Control.
14.6    Assignment. This Agreement shall be binding upon and shall inure to the
benefit of Terminal Owner and MPC and their respective successors and permitted
assigns; provided, however, that neither Party shall assign its rights or
delegate its obligations under this Agreement, in whole or in part, without
prior written consent of the other Party, except:
(a)    by MPC in connection with a sale by MPC or its Affiliates of one or more
of its refineries associated with a Terminal, so long as the assignee (i) agrees
to assume all of MPC’s obligations hereunder with respect to the associated
Terminal; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by Terminal Owner in
its sole reasonable judgment;
(b)    by Terminal Owner in connection with a sale by Terminal Owner or its
Affiliates of one or more Terminals, so long as the assignee (i) agrees to
assume all of Terminal Owner’s obligations hereunder with respect to the
divested Terminal; (ii) is financially and operationally capable of fulfilling
the terms of this Agreement, which determination shall be made by MPC in its
sole reasonable judgment; and (iii) is not a competitor of MPC; and
(c)    Terminal Owner may make collateral assignments of this Agreement to
secure working capital or other financing.
If either MPC or Terminal Owner assigns its rights or delegates its obligations
as permitted under this Agreement relating to a specific Terminal, then (i) the
applicable Minimum Quarterly Terminal Volume Commitment shall be accordingly
reduced or eliminated, and both Parties’ respective obligations shall continue
with respect to the remaining Terminals and Minimum Quarterly Terminal Volume
Commitments (as adjusted); (ii) the rights and obligations relating to the
affected Terminal shall be novated into a new agreement with the assignee, and
such assignee shall be responsible for the performance of the assigning Party’s
obligations relating to the affected Terminal. Any assignment that is not
undertaken in accordance with the provisions set forth in this Section 14.6
shall be null and void ab initio. A Party making any assignment shall promptly
notify the other Party of such assignment, regardless of whether consent is
required.
14.7    Amendments. This Agreement shall not be modified, in whole or in part,
except by a written amendment signed by both Parties.
14.8    No Third Party Rights. Except as expressly provided, nothing in this
Agreement is intended to confer any rights, benefits or obligations to any
Person, including MPC customers, other than the Parties and their respective
successors and permitted assigns.
14.9    Compliance with Laws. This Agreement shall be subject to, and the
Parties shall comply with, all valid and applicable Laws, including
environmental and product quality Laws applicable to fuels.


21



--------------------------------------------------------------------------------





14.10    Waiver. No waiver by either Party of any default of the other Party
shall operate as a waiver of any further or future default, whether of like or
different character.
14.11    Governing Law. This Agreement, and any dispute arising hereunder, shall
be governed by the Laws of the State of New York without regard to the conflict
of laws provisions thereof to the extent such rules or principles would require
or permit the application of the Laws of any other jurisdiction.
14.12    Terms Severable. Any invalid or unenforceable provision shall adjusted
rather than severed, if possible, to achieve the intent of the Parties under
this Agreement and, in any event, the balance of this Agreement shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.
14.13    Schedules. The Schedules identified in this Agreement are hereby
incorporated into this Agreement and shall constitute a part of this Agreement.
If there is any conflict between this Agreement and any Schedule, the provisions
of the Schedule shall control.
14.14    Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof, and no oral promises,
agreement or warranties affecting it and no prior or subsequent agreement adding
to, altering or waiving any term, condition or provision hereof shall be valid
and enforceable unless in writing and similarly executed.
14.15    Counterparts; Multiple Originals. This Agreement may be executed in any
number of counterparts all of which together shall constitute one agreement
binding on each of the Parties. Each of the Parties may sign any number of
copies of this Agreement. Each signed copy shall be deemed to be an original,
but all of them together shall represent one and the same agreement.
14.16    Headings. Headings of sections of this Agreement are provided for
reference purposes only, are in no manner intended to be a part of the terms of
this Agreement and shall not affect the meaning or interpretation hereof.




[SIGNATURE PAGE FOLLOWS]






22



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement in
duplicate as of the day and year first above written.


Marathon Petroleum Company LP
By:
MPC Investment LLC, its General Partner
 
 
 
 
By:
/s/ John S. Swearingen
 
John S. Swearingen
 
Senior Vice President, Transportation and Logistics
 
 
 
 
 
 







MPLX Terminals LLC
 
 
 
 
By:
/s/ Timothy J. Aydt
 
Timothy J. Aydt
 
President
 
 
 
 
 
 







23



--------------------------------------------------------------------------------









Schedule 1.1 – Definitions
“Actual Quarterly Aggregate Volume” means the sum of the volumes of Products
tendered by MPC for redelivery (including transshipments but excluding Transmix)
at the Terminals during the applicable Calendar Quarter.
“Adjustment Opportunity Date” has the meaning set forth in Section 4.3(d).
“Affiliates” means any Person that directly or indirectly Controls, is
Controlled by, or is under common Control with the referenced Person.
“Agreement” has the meaning set forth in the Preamble.
“Aggregate Actual Complex Volume” means, with respect to any Terminal Complex,
the sum of the volumes of Products tendered by MPC for redelivery (including
transshipments but excluding Transmix) at the Terminals comprising such Terminal
Complex during a Calendar Quarter.
“Aggregate Committed Complex Volume” means, with respect to any Terminal
Complex, the sum of the Minimum Quarterly Terminal Volume Commitments for the
Terminals comprising such Terminal Complex.
“Authorized Representative” means employees of either Party with the title of
Director, or higher, unless otherwise delegated by a Director or Officer of the
Party.
“Base Throughput Fee” has the meaning set forth in Section 5.1(a).
“Blending Equipment” has the meaning set forth in Section 3.6(a).
“Calendar Quarter” means a period of 3 consecutive Months beginning on the first
day of each January, April, July and October.
“Claims” has the meaning set forth in Section 10.1.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
“Contribution Agreement” has the meaning set forth in the recitals.
“Effective Date” means April 1, 2016.
“Excess Throughput Fee” has the meaning set forth in Section 5.1(b).
“Extraordinary Losses” has the meaning set forth in Section 7.2.
“Fees” has the meaning set forth in Section 5.1.
“Force Majeure” means acts of God, strikes, lockouts, work stoppages or other
industrial


24



--------------------------------------------------------------------------------





disturbances, acts of the public enemy, acts of terrorism, wars, blockades,
insurrections, riots, epidemics, fires, arrests, and restraints of governments,
rules and people, civil and criminal disturbances, explosions, breakage or
accident to machinery or lines of pipe, the necessity for making emergency
repairs to or alterations of machinery or lines of pipe, freezing of lines or
pipe, partial or entire failure of production facilities or equipment,
refineries, treating plants, processing plants, storage facilities,
transportation facilities or separation facilities, Laws, curtailment of, or
other inability to obtain equipment, supplies, materials or services or electric
power used in making or receiving deliveries hereunder and other causes, whether
of the kind enumerated or otherwise, not within the reasonable control of the
Party claiming such suspension, all of which by the exercise of reasonable
diligence such Party is or was unable to prevent or overcome; provided, however,
that a planned outage, turnaround or suspension of operations at a MPC-owned
refinery shall not constitute a “Force Majeure” hereunder.
“Gallon” means a volume of 231 cubic inches.
“Governmental Authority” means any government, any governmental administration,
agency, instrumentality or other political subdivision thereof, any court,
commission or other governmental authority or any arbitral body, in each case,
of competent jurisdiction.
“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or interpretations of any of the foregoing by any Governmental Authority
having jurisdiction over the matter in question and binding on a given Person,
whether in effect as of the Effective Date or thereafter and, in each case, as
amended.
“Marine Docks” has the meaning set forth in Section 3.1(b).
“Market Price Formula” has the meaning set forth in Section 7.1.
“Minimum Quarterly Terminal Volume Commitment” has the meaning set forth in
Section 4.1(a).
“Month” or “Monthly” means a calendar month commencing at 0000 hours on the
first day thereof and running until, but not including, 0000 hours on the first
day of the following calendar month, according to local time in Findlay, Ohio.
“MPC” has the meaning set forth in the Preamble.
“MPC Force Majeure” has the meaning set forth in Section 4.3(a).
“MPC Third Party Contract” has the meaning set forth in Section 3.13.
“Non-Conforming Product” means any Product that fails to meet: (i) the
specifications established by the applicable connecting pipeline operator for
pipeline transportation of such Product to or from the Terminal or (ii) the
specifications established by applicable Law for such Product.
“Ordinary Handling Losses” has the meaning set forth in Section 7.1(a).




25



--------------------------------------------------------------------------------





“Original TSA” has the meaning set forth in the Recitals.
“Partnership Change in Control” means (i) Marathon Petroleum Corporation ceases
to Control the general partner of MPLX LP by virtue of any Affiliate of Marathon
Petroleum Corporation being removed as the general partner of MPLX LP under the
terms of the limited partnership agreement of MPLX LP and (ii) any spin-off,
sale, dividend, distribution or other transfer (whether direct, indirect, by
operation of law or otherwise) of all or substantially all of the refining
business of Marathon Petroleum Corporation or any of its Affiliates; provided,
however, that notwithstanding the foregoing, an initial public offering of any
interest in MPLX GP LLC (or any interest in any Person into which interests of
MPLX GP LLC are converted or exchanged) shall not constitute a Partnership
Change in Control.
“Party” and “Parties” have the respective meanings set forth in the Preamble.
“Person” means an individual, corporation (including a non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association organization, labor union, or other entity or
Governmental Authority, and shall include any successor (by merger or otherwise)
of such entity.
“Product” means any of the commodities identified in Schedule 1.1(A). 
“Product Incident” has the meaning set forth in Section 7.2.
“Project Reimbursement Method” has the meaning set forth in Section 5.5(a).
“Project and Services Recovery Agreement” has the meaning set forth in Section
5.5(a).
“PTD” has the meaning set forth in Section 3.5(c).
“Quarterly Aggregate Volume Commitment” means the sum of the Minimum Quarterly
Terminal Volume Commitments at the Terminals during the applicable Calendar
Quarter, adjusting, as appropriate, for any Terminals added or removed or
Minimum Quarterly Terminal Volume Commitments modified, in each case, during
such Calendar Quarter.
“RC Assets” has the meaning set forth in Section 4.4(a).
“Regulatory Project” has the meaning set forth in Section 5.5(b).
“Removal Deadline” has the meaning set forth in Section 2.2(a).
“Renewable Fuel Standard Program” has the meaning set forth in 40 CFR Part 80,
Docket No. EPA-HQ-OAR-2015-0111.
“Reserved Capacity” has the meaning set forth in Section 4.4(a).
“Services” has the meaning set forth in Section 3.1(a).
“TAS” has the meaning set forth in Section 3.7.
“Taxes” has the meaning set forth in Section 5.2.


26



--------------------------------------------------------------------------------





“Terminal” has the meaning set forth in Section 3.1(a).
“Terminal Assets” has the meaning set forth in the Recitals.
“Terminal Complex” means the Terminal groupings specified in Schedule 3.1.
“Terminal Deficiency Payment” has the meaning set forth in Section 5.1(f)(i).
“Terminal Owner” has the meaning set forth in the Preamble.
“Terminal Project” has the meaning set forth in Section 5.5(a).
“Total Storage Space” means the total safe fill capacity for each Product at a
given Terminal.
“Total Tank Heels” means the total unavailable tank inventory for each Product
at a given Terminal.
“Transmix” has the meaning set forth in Section 7.5.
“Unit Train” means a train, or set of railcars, delivering a single commodity.
“Unit Train Ethanol Receipts” means the volume (in Gallons) of ethanol shipped
by Unit Train and received at the Selma (Buffalo) Terminal.
“VRU Gains” has the meaning set forth in Section 7.3(a).






27



--------------------------------------------------------------------------------






Schedule 1.1(A) - Products


Blend-grade Gasoline
Regular Gasoline
Super-grade Gasoline
Ethanol
Gasoline Additives
No. 1 Distillate
No. 2 Distillate
Biodiesel
Distillate Additives
Distillate Dye
Transmix


Exclusively at Kenova/Catlettsburg Docks:
Asphalt
Heavy Oils
Other Chemicals
Other Feedstocks




















 








































28



--------------------------------------------------------------------------------





Schedule 3.1 – Terminals and Minimum Quarterly Terminal Volume Commitments


Terminal Name
State
Region
Facility Type
Loading Hours
Gallons
RC Assets
Lanes
Docks
Shell Capacity
Bay City
MI
MW
Pipeline
24/7
71,625,000
3
 
437,600
Bellevue
OH
MW
Pipeline
24/7
5,664,000
1
 
-
Belton
SC
SE
Pipeline
24/7
74,949,000
3
 
370,500
Birmingham
AL
SE
Pipeline
24/7
58,131,000
2
 
251,000
Brecksville
OH
MW
Pipeline
24/7
30,912,000
2
 
454,800
Canton
OH
MW
Refinery
24/7
159,134,000
6
 
48,500
Champaign
IL
MW
Pipeline
24/7
96,441,000
4
 
554,500
Charleston
WV
MW
Barge
24/7
36,360,000
2
1
165,700
Charlotte (East)
NC
SE
Pipeline
24/7
110,751,000
4
 
451,800
Charlotte (West)
NC
SE
Pipeline
24/7
41,871,000
2
 
152,700
Cincinnati
OH
MW
Barge
24/7
54,021,000
2
1
438700
Columbus (East & West)
OH
MW
Pipeline
24/7
197,481,000
4
 
749,700
Columbus (GA)
GA
SE
Pipeline
24/7
22,335,000
1
 
132,600
Covington
KY
MW
Barge
24/7
100,056,000
4
1
342,100
Detroit
MI
MW
Refinery
24/7
260,460,000
6
 
-
Doraville
GA
SE
Pipeline
24/7
52,626,000
2
 
217,100
Evansville
IN
MW
Barge
24/7
37,686,000
2
1
126,000
Flint
MI
MW
Pipeline
24/7
37,401,000
2
 
223,800
Ft. Lauderdale (Eisenhower)
FL
SE
Marine
24/7
112,170,000
4
1
559,900
Ft. Lauderdale (Spangler)
FL
SE
Marine
24/7
107,451,000
3
1
473,800
Garyville
LA
SE
Refinery
24/7
61,788,000
2
 
96,700
Greensboro (Guilford County)
NC
SE
Pipeline
24/7
43,170,000
 
 
241,900
Hammond
IN
MW
Pipeline
24/7
117,831,000
3
 
1,193,800
Heath
OH
MW
Pipeline
24/7
49,524,000
2
 
11,100
Huntington
IN
MW
Pipeline
24/7
35,220,000
2
 
187,000
Indianapolis
IN
MW
Pipeline
24/7
64,806,000
3
 
951,600
Jackson
MI
MW
Pipeline
24/7
21,828,000
2
 
263,700
Jacksonville
FL
SE
Marine
24/7
139,122,000
5
1
1,156,900
Kenova/Catlettsburg Docks
WV/KY
MW
Marine Docks
24/7
712,500,000
 
4
1,421,100
Knoxville
TN
SE
Pipeline
24/7
77,520,000
4
 
332,800
Lansing
MI
MW
Pipeline
24/7
59,682,000
3
 
174,700
Lexington
KY
MW
Pipeline
24/7
79,470,000
3
 
205,300
Lima
OH
MW
Pipeline
24/7
92,961,000
2
 
864,200
Louisville (Algonquin)
KY
MW
Barge
24/7
202,890,000
6
1
1,215,400
Louisville (Kramers)
KY
MW
Barge
24/7
115,401,000
4
1
558,300
Macon
GA
SE
Pipeline
24/7
79,296,000
3
 
309,700
Marietta
OH
MW
Barge
24/7
46,947,000
3
2
170,700
Midland
PA
MW
Barge
24/7
54,573,000
2
1
387,500
Montgomery
AL
SE
Pipeline
24/7
53,745,000
2
 
191,700
Mt. Prospect
IL
MW
Pipeline
24/7
53,487,000
3
 
387,600
Mt. Vernon
IN
MW
Barge
24/7
105,945,000
1
1
630,000
Muncie
IN
MW
Pipeline
24/7
42,747,000
2
 
243,800
Nashville (Bordeaux)
TN
SE
Pipeline
24/7
64,008,000
3
1
233,800
Nashville (Downtown)
TN
SE
Barge
24/7
44,289,000
2
1
250,800



29



--------------------------------------------------------------------------------





Nashville (51st)
TN
SE
Pipeline
24/7
60,903,000
3
 
331,100
Niles
MI
MW
Pipeline
24/7
74,589,000
2
 
564,000
North Muskegon
MI
MW
Pipeline
24/7
113,175,000
5
 
440,200
Oregon
OH
MW
Pipeline
24/7
53,250,000
2
 
247,800
Paducah
KY
MW
Barge
24/7
30,654,000
2
1
218,400
Powder Springs
GA
SE
Pipeline
24/7
78,300,000
3
 
338,300
Robinson
IL
MW
Refinery
24/7
74,736,000
4
 
7,300
Rockford
IL
MW
Pipeline
24/7
48,678,000
3
 
326,000
Romulus
MI
MW
Pipeline
24/7
27,309,000
3
 
268,400
Selma (Buffalo)
NC
SE
Pipeline
24/7
123,750,000
3
 
454,200
Selma (Johnston County)
NC
SE
Pipeline
24/7
35,000,000
 
 
196,000
Selma (West Oak)
NC
SE
Pipeline
24/7
99,537,000
4
 
355,000
Speedway
IN
MW
Pipeline
24/7
124,647,000
5
 
526,300
Steubenville
OH
MW
Pipeline
24/7
16,599,000
2
 
111,400
Tampa
FL
SE
Marine
24/7
334,203,000
10
1
1,231,700
Viney Branch
KY
MW
Refinery
24/7
114,474,000
6
 
57,100
Youngstown
OH
MW
Pipeline
24/7
28,176,000
2
 
130,300





Terminal Complexes:


1.Brecksville and Canton
2.    Charlotte (West) and Charlotte (East)
3.    Cincinnati and Covington
4.    Evansville and Mt. Vernon
5.    Ft. Lauderdale (Spangler) and Ft. Lauderdale (Eisenhower)
6.    Indianapolis and Speedway
7.    Louisville (Kramers) and Louisville (Algonquin)
8.    Nashville (Bordeaux), Nashville (Downtown) and Nashville (51st)
9.    Selma (Buffalo), Selma (Johnston County) and Selma (West Oak)




30



--------------------------------------------------------------------------------






Schedule 5.1 - Fees




Terminal Name
Base Throughput Fee
Excess Throughput Fee
Bay City
$.0154
$.0127
Bellevue
$.0125
$.0125
Belton
$.0136
$.0120
Birmingham
$.0141
$.0121
Brecksville
$.0312
$.0125
Canton
$.0125
$.0125
Champaign
$.0133
$.0125
Charleston
$.0216
$.0129
Charlotte (East)
$.0138
$.0123
Charlotte (West)
$.0173
$.0118
Cincinnati
$.0278
$.0129
Columbus (East & West)
$.0117
$.0117
Columbus (GA)
$.0257
$.0122
Covington
$.0156
$.0153
Detroit
$.0125
$.0125
Doraville
$.0185
$.0122
Evansville
$.0196
$.0131
Flint
$.0216
$.0126
Ft. Lauderdale (Eisenhower)
$.0168
$.0126
Ft. Lauderdale (Spangler)
$.0135
$.0135
Garyville
$.0132
$.0117
Greensboro (Friendship) – Guilford County
$.0120
$.0120



31



--------------------------------------------------------------------------------





Hammond
$.0181
$.0118
Heath
$.0115
$.0115
Huntington
$.0182
$.0127
Indianapolis
$.0249
$.0127
Jackson
$.0372
$.0127
Jacksonville
$.0273
$.0131
Kenova/Catlettsburg Docks
$.0065
$.0065
Knoxville
$.0123
$.0119
Lansing
$.0141
$.0127
Lexington
$.0126
$.0123
Lima
$.0172
$.0115
Louisville (Algonquin)
$.0175
$.0120
Louisville (Kramers)
$.0149
$.0126
Macon
$.0133
$.0117
Marietta
$.0203
$.0129
Midland
$.0235
$.0113
Montgomery
$.0155
$.0121
Mt. Prospect
$.0218
$.0125
Mt. Vernon
$.0159
$.0110
Muncie
$.0160
$.0125
Nashville (Bordeaux)
$.0139
$.0121
Nashville (Downtown)
$.0197
$.0121
Nashville (51st)
$.0165
$.0121
Niles
$.0179
$.0124



32



--------------------------------------------------------------------------------





North Muskegon
$.0127
$.0127
Oregon
$.0161
$.0125
Paducah
$.0255
$.0125
Powder Springs
$.0146
$.0122
Robinson
$.0131
$.0122
Rockford
$.0199
$.0123
Romulus
$.0349
$.0128
Selma (Buffalo)
$.0122
$.0122
Selma (JV) – Johnston County
$.0122
$.0122
Selma (West Oak)
$.0122
$.0122
Speedway
$.0127
$.0127
Steubenville
$.0301
$.0124
Tampa
$.0137
$.0127
Viney Branch
$.0126
$.0126
Youngstown
$.0218
$.0121





Marine Docks
Kenova/Catlettsburg Docks includes Kenova Light Product, and Catlettsburg Crude,
Heavy Oil, and Light Oil Docks


Kenova/Catlettsburg Docks - $2,500,000 per month


Butane Blending  


From and after September 1, 2016, Terminal Owner’s fee for performing the butane
blending service shall be calculated as follows:


Ninety-five percent (95%) of the difference between the Daily Gasoline Value
(defined below) and the Daily Butane Value (defined below). Expressed as a
formula, the Butane Blending Service Fee is:


Butane Blending Service Fee = (DGV-DBV)* 95%




33



--------------------------------------------------------------------------------





Bay City Butane Blending Service Fee = (DGV-DBV+CPP)* 95%


Definitions:


1.    Daily Gasoline Value (“DGV”): Expressed as a formula:
DGV = (GB)*(GPV+TF)


GB: number of gallons of butane blended on a given day at the terminal site.
GPV: daily gasoline posted value per gallon.
TF: the transportation fee for moving spot purchased gasoline to the terminal
for the gasoline grade in which the butane is blended.


a.
The GPV is calculated by location as follows:



Location
Market
GPV Price Calculation
Bay City
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Charlotte East
Gulf Coast
Daily posted Argus 85 CBOB and 93 PREM spot prices
Jacksonville
Gulf Coast
Daily posted Argus 85 CBOB and 93 PREM spot prices
Lansing
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Nashville 51st
Gulf Coast
Daily posted Argus 85 CBOB and 93 PREM spot prices
Selma Buffalo
Gulf Coast
Daily posted Argus 85 CBOB and 93 PREM spot prices
Selma Oak
Gulf Coast
Daily posted Argus 85 CBOB and 93 PREM spot prices
Speedway
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
North Muskegon
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices



b.
The TF is the avoided MPC cost of transporting one Gallon of gasoline (in the
most cost effective method possible) to a terminal blending location, as
verified and provided by MPC’s Supply Distribution & Planning - Light Products
Project Analysis organization.



2.    Daily Butane Value (“DBV”): the daily agreed upon butane purchase price
(“BPP”) from Sunoco Logistics (“SXL”), plus the total daily RIN value (DRV),
multiplied by the daily total number of butane gallons blended (“GB”). Expressed
as a formula:


DBV = (GB)*(BPP+DRV)




34



--------------------------------------------------------------------------------





“DRV” will be determined by using the percentage of each type of RINs specified
by the Renewable Fuel Standard Program updated annually or the most recent
requirements and will be adjusted retroactively for any difference between the
requirements at the time of the calculation and the requirements contained in a
final rule establishing Renewable Volume Obligations for the year. OPIS daily
posting for the respective RINs pricing will be used. In order to minimize the
daily average RINs Cost, postings for prior years RINs will be used up to the
maximum allowable percentage.


3.
Conditional Performance Payment (“CPP”): For each calendar month, a Conditional
Performance Payment is paid by Sunoco Partners Marketing & Terminals L.P.
(“SPMT”) to MPC for volumes blended at the Bay City terminal. The (“CPP”) is
calculated as the greater of (1) the volume of gallons blended (“GB”) at Bay
City in such month multiplied by fifty percent multiplied by the following
value: (A) the daily average of the high and low assessments of Argus posted
Chicago Cycle 1 gasoline price (85 CBOB or 91 PREM) minus (B) the daily average
of the high and low assessments of the OPIS posted Mt. Belvieu TET normal butane
price minus (C) $0.60 per gallon; and (2) $0.



Fee calculations pursuant to this Schedule 5.1 for butane blending services
completed prior to September 1, 2016 shall not be affected by changes in the
foregoing formulas.


Ethanol Denaturing


$0.02 per Gallon of undenatured ethanol.




Unit Train Ethanol Receipts


Beginning on January 15, 2017 and continuing thereafter for so long as the
Master Terminal Services Agreement by and between MPC and ECO Energy
Distribution Services, LLC dated October 19, 2015 (the “ECO Agreement”) has not
terminated, been cancelled or otherwise expired pursuant to its terms or
agreement of the parties thereto, each of the following shall apply:


1.    MPC shall pay Terminal Owner $0.0135 per Gallon for Unit Train Ethanol
Receipts; provided that the invoice for the month ending March 31 of each year
(or upon termination of the ECO Agreement, prorated according to the time of
such termination) shall include an additional fee of $0.0135 per Gallon of Unit
Train Ethanol Receipts that are less than 111,360,000 Gallons for the 12-month
period ending on March 31 of the same year (prorated for the time period between
January 15, 2017 through March 31, 2017. The $0.0135 per Gallon fee set forth in
this Section shall be adjusted at the time of and in an amount equal to any
adjustment to the Throughput Fees (as defined in the ECO Agreement) pursuant to
Section 6.1(b) of the ECO Agreement, as may be amended from time to time.


35



--------------------------------------------------------------------------------







2.     At the end of each Calendar Quarter, Terminal Owner shall credit MPC on
the monthly invoice (or upon termination of the ECO Agreement, prorated
according to the time of such termination) an amount equal to the sum of (a) the
Base Throughput Fee for Selma (Buffalo) set forth in Schedule 5.1 (as adjusted)
multiplied by the volume (in Gallons) of ethanol redelivered by truck from the
Selma (Buffalo) Terminal to the Selma (West Oak) or Selma (JV) – Johnston County
Terminals during such Calendar Quarter; and (b) the Base Throughput Fee for
Selma (Buffalo) set forth in Schedule 5.1 (as adjusted) multiplied by the volume
(in Gallons) of ethanol redelivered per MPC’s direction from the Selma (Buffalo)
Terminal into trucks for ECO during such Calendar Quarter.




36



--------------------------------------------------------------------------------






Schedule 7.1 – Market Price Formula


Each terminal location is assigned to the CHICAGO (Midwest) or US GULF COAST
(Southeast) region based on Schedule 3.1.


Ordinary Handling Losses in excess of 0.25% will be valued via pricing gasoline
and distillate proration between OPIS 87 CBOB and OPIS Ultra-low sulfur diesel,
considering CHICAGO/US GULF COAST markets to determine one weighted average
price for the given month.


Extraordinary Losses will be valued based on individual incident. The OPIS price
for commodity or commodities involved in the incident will be used, considering
CHICAGO/US GULF COAST pricing based on the Terminal Location Assignment. If the
incident involves Transmix, valuation should be based on the lower of the OPIS
87 CBOB or Ultra-low sulfur diesel value less $0.10/gallon, considering
CHICAGO/US GULF COAST pricing based on the Terminal location.


VRU Gains will be valued using the OPIS 87 CBOB price for given market based on
the Terminal location.






37



--------------------------------------------------------------------------------






Schedule 7.3(a) – VRU Gains


VRU Gains for truck rack throughput at Terminals equipped with TAS shall be
calculated via logic in the TAS for any Products with a default product group of
“Gasolines.” The TAS shall be programmed to calculate the VRU Gains by
multiplying the applicable “Gasolines” throughput volumes at such Terminal by a
factor of 1.5 and dividing the resulting product by 1,000. Calculations made
prior to January 1, 2017 pursuant to this Schedule 7.3(a) shall not be affected
by the change in the foregoing factor.


At Terminals that are not equipped to calculate the VRU Gains via TAS at the
rack or via other modalities, including barge loading facilities, Terminal Owner
shall calculate the VRU Gains by multiplying the applicable actual gasoline
throughputs at such Terminal for the applicable Calendar Month by a factor of
1.5 and dividing the resulting product by 1,000. Calculations made prior to
January 1, 2017 pursuant to this Schedule 7.3(a) shall not be affected by the
change in the foregoing factor.


The factor used in calculating the VRU Gains is subject to unilateral
adjustment, at Terminal Owner’s option, provided that the VRU data reviewed
annually supports said adjustment. Further, Terminal Owner may elect, at its
option, to utilize factors based on terminal location rather than a general
factor applied to all terminal locations. If Terminal Owner elects to determine
VRU Gains utilizing terminal-specific factors, then Terminal Owner and MPC shall
execute an amendment to this Agreement that provides a list of terminal
locations and their respective factors. In either case, Terminal Owner shall
provide MPC with all documentation supporting any factor adjustments. If MPC
believes that the documentation does not support a factor adjustment, MPC shall
provide written notice to Terminal Owner within 30 calendar days, and the
Parties shall negotiate a mutually agreeable factor. Calculations made prior to
any such unilateral adjustment pursuant to this Schedule 7.3(a) shall not be
affected by any such adjustment in the foregoing factor; such adjustments to be
prospectively applied unless otherwise agreed by the Parties.






38



--------------------------------------------------------------------------------








Schedule 14.4 – Dispute Resolution Procedures


Any controversy, dispute or claim arising out of or relating to this Agreement
(a “Dispute”) shall be resolved in accordance with the following:
1.    Mediation. If a Dispute cannot be settled by direct negotiations within
sixty (60) days following delivery of a notice of such Dispute, any Party may
initiate mandatory, non-binding mediation hereunder by giving the other Party a
notice of mediation (a “Mediation Notice”). The mediator shall be jointly
appointed by the Parties and the mediation shall be conducted in Findlay, Ohio,
unless otherwise agreed to by the Parties. All costs and expenses of the
mediator shall be shared equally by the Parties. The then-current Model ADR
Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties, shall govern any mediation pursuant to this Section 1. Each Party shall
be represented by one or more senior representatives who shall have authority to
resolve any Disputes. If such Dispute has not been resolved within thirty (30)
days after delivery of the Mediation Notice, then either Party may pursue
litigation in accordance with Section 2.
2.    Litigation.
(a)    If the Dispute cannot be resolved pursuant to mediation in accordance
with Section 1, either Party may bring an action or proceeding in respect of
such Dispute, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Ohio in which event, each Party (i)
irrevocably submits to the exclusive jurisdiction of such courts, (ii) waives
any objection to laying venue in any such action or proceeding in such courts,
(iii) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over it and (iv) agrees that service of process upon it may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
specified in Section 14.1 of the Agreement. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Ohio for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.
(b)    EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE IS LIKELY TO INVOLVE COMPLICATED
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(b).





